Citation Nr: 0534697	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  95-42 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty January 1979 to 
January 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Atlanta, Georgia.  

In February 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's Hepatitis C is not related to his military 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed Hepatitis C 
is related to his military service.  He has argued that his 
disability was due to an air blast procedure immunization or 
to high risk sexual behavior during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
liver disorder becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for hepatitis.  He was treated for 
sexually transmitted disease on several occasions during 
service.  Serology tests administered in 1982 and at 
separation in 1983 show no pertinent abnormality.  VA 
treatment records show a history of IV drug use in the 
1980's.  

The veteran has currently been diagnosed with Hepatitis C.  
In an April 2002 letter, a private examiner stated that the 
veteran has hepatitis C and was being treated.  It was stated 
that the disease is transmitted through transfusions, IV drug 
use, or rarely, sexually.  A liver biopsy in May 2002 
confirmed the diagnosis.  

In a May 2002 letter, a private examiner reported that the 
veteran was being treated for Hepatitis C.  The examiner 
stated that the veteran was told that he had Hepatitis when 
he was in the service.  The examiner opined that the veteran 
could have acquired the disease while he was in service.  

On examination in September 2002 for VA evaluation, the 
veteran gave a history of having Hepatitis C several years 
prior.  He stated that he contracted the disorder through 
high risk sexual activity during active duty.  The veteran 
denied recreational or IV drug use.  Diagnostic testing was 
positive for Hepatitis C total antibodies, and Hepatitis C 
was diagnosed.  The examiner pointed out that prior records 
showed a history of IV drug abuse years prior, and that he 
had tattoos done in the past, with one on the right arm 
placed prior to service.  It was noted that he had been 
involved in high risk sexual activity in service, and that 
the veteran believed that this caused his Hepatitis C.  The 
examiner noted that since there were several risk factors 
related to the contraction of Hepatitis C, and the actual 
time of contraction and related events were not specific in 
the review of the records, it was not possible to eliminate 
any of the factors as a possible source of the infection.   

The veteran's claims file was reviewed by a VA clinician in 
April 2005 for the purpose of offering an opinion as to 
whether the veteran's current Hepatitis C is related to his 
service.  The examiner noted that the veteran had a positive 
Hepatitis C antibody screen in 2001 with a confirmed 
diagnosis in 2002.  It was noted that the veteran had no 
record of acute hepatitis or elevated transaminases in 
service.  The examiner stated that it was important to note 
that acute Hepatitis C is rarely symptomatic and that 
patients with chronic Hepatitis C do not consistently have 
elevated transaminases.  The examiner stated that according 
to the veteran's medical records, he has several well-
established risk factors for the acquisition of hepatitis C 
prior to entering service.  It was noted that he used 
intravenous heroin from 1976 to 1989 and that he obtained a 
tattoo on his right arm prior to service.  It was also 
pointed out that the veteran had no record of blood or blood 
product transfusion, and no record of occupational blood 
exposure or excessive blood exposure during service.  

The examiner stated that in summary, it is impossible to 
state whether it is at least as likely as not that the 
veteran acquired Hepatitis C while on active duty.  It was 
noted that he clearly had risk factors for acquisition of the 
virus before, during and after service.  The examiner noted 
that percutaneous exposure via contaminated needles occurred 
prior to service but that it would be speculative to say that 
his most significant risk for exposure occurred prior to his 
service.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.   Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Board finds that some risk factors for veteran's current 
Hepatitis C disorder may have pre-existed or post dated 
service, and that the record also shows that other risk 
factors were noted in service.  However, the evidence of 
record does not support a conclusion that the current 
Hepatitis C was incurred in service.  In this regard, the 
record shows that while a private examiner has stated that 
the veteran could have acquired the disease in service, this 
opinion lacks probative value since it is speculative.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In addition the 
findings of the VA examiner in September 2002 are 
inconclusive and do not support a finding that the current 
Hepatitis C is related to service.  Further, a VA clinician, 
after reviewing the veteran's file, stated that it was 
impossible to state whether the current findings were related 
to service and that it would be speculative to say that that 
the veteran's most significant risk for exposure occurred 
prior to his service.  

Without an objective medical opinion that probatively 
associates the veteran's current Hepatitis C with his 
military service, the claim must fail.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

The Board has also considered the veteran's own assertions in 
this matter.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.   The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in July 2002.  

The July 2002 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The July 2002 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him that he could submit private medical 
evidence himself.  Thus, the appellant clearly had actual 
knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the VCAA was not enacted 
until after the initial denial was made.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and opinions and records have been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for Hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


